Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Peter Penn Dressier is suspended from the practice of law for three years. Suspension effective October 11, 2006. Respondent Peter Penn Dressier shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior the termination of the period of suspension.